Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a window shade system with a slip plate and drive mechanism, classified in E06B9/80.
II. Claims 6-7, drawn to a window shade system with a drive hub, tube adapter, and shade tube/brake hub, classified in E06B/42.
III. Claims 8-9, drawn to a window shade system with a sprocket and sun gear classified in E06B9/90.
IV. Claims 10-12, drawn to a window shade system with a shade band and lock, classified in E06B2009/801.
V. Claims 13-15, drawn to a window shade system with a multi-banded shade system and support connector, classified in E06B9/44.
VI. Claim 16, drawn to a window shade system with a bracket, drive shaft, sprocket, chain, and shade tubes, classified in E06B2009/785.
VII. Claims 17-19, drawn to a window shade system with a shaft, an adjustment arm, and an adjustment screw, classified in E06B9/78.
VIII. Claim 20, drawn to a window shade system with a shade fabric, a rod, and a hembar, classified in E06B9/72.


Inventions I and II, III, IV, V, VI, VII, and VIII are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as used with a shade system without the elements of the inventions of II, III, IV, V, VI, VII, and VIII.  See MPEP § 806.05(d).
Inventions II and I, III, IV, V, VI, VII, and VIII are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as used with a shade system without the elements of inventions I, III, IV, V, VI, VII, and VIII.  See MPEP § 806.05(d).
Inventions III and 1, II, IV, V, VI, VII, and VIII are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as used with a shade system without the elements of inventions I, II, IV, V, VI, VII, and VIII.  See MPEP § 806.05(d).
Inventions IV and 1, II, III, V, VI, VII, and VIII are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IV has separate utility such as used with a shade system without the elements of inventions I, II, III, V, VI, VII, and VIII.  See MPEP § 806.05(d).
Inventions V and 1, II, III, IV, VI, VII, and VIII are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination V has separate utility such as used with a shade system without the elements of inventions I, II, III, IV, VI, VII, and VIII.  See MPEP § 806.05(d).
Inventions VI and 1, II, III, IV, V, VII, and VIII are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination VI has separate utility such as used with a shade system without the elements of inventions I, II, III, IV, V, VII, and VIII.  See MPEP § 806.05(d).
Inventions VII and 1, II, III, IV, V, VI, and VIII are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination VII has separate utility such as used with a shade system without the elements of inventions I, II, III, IV, V, VI, and VIII.  See MPEP § 806.05(d).
Inventions VIII and 1, II, III, IV, V, VI, and VII are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination VII has separate utility such as used with a shade system without the elements of inventions I, II, III, IV, V, VI, and VIII.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are independent and have different searches and would present a serious search burden to the examiner if restriction were not made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/